Citation Nr: 1728213	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to a higher initial disability rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis, status post lumbar spine surgery (lumbar spine disability).

4.  Entitlement to a higher initial disability rating in excess of 10 percent for left lower extremity L5-S1 radiculopathy (left lower extremity radiculopathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in San Juan, Puerto Rico.  In February 2015, the Board remanded the matter to the RO to allow the Veteran the opportunity to appear for a Board hearing.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In September 2016, the Veteran testified at a Board Videoconference hearing in San Juan, Puerto Rico, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  Accordingly, the Board finds that the February 2015 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

Since issuance of the last Supplemental Statement of the Case (SSOC) in October 2014, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran in April 2017.  38 C.F.R. § 20.1304 (2016).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.	The Veteran was exposed to acoustic trauma (loud noise) during service.

2.	The Veteran does not have a current disability of bilateral hearing loss for VA compensation purposes.

3.	The Veteran does not have a current bilateral wrist disability.

4.	Throughout the initial rating period on appeal from August 1, 2009, the lumbar spine disability has more nearly approximated painful limitation of motion of the thoracolumbar spine with forward flexion greater than 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least four weeks during the past 12 months.

5.	Throughout the initial rating period on appeal from August 1, 2009, the left lower extremity radiculopathy has been manifested by radiating pain, numbness, normal to slightly decreased muscle strength, normal to slightly decreased sensation, normal tendon reflexes, and no muscle atrophy, more nearly approximating mild incomplete paralysis of the sciatic nerve.

6.	Throughout the initial rating period on appeal from August 1, 2009, the left lower extremity radiculopathy did not more nearly approximate moderate incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2016).

2.	The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.	For the entire initial rating period on appeal from August 1, 2009, the criteria for a higher initial disability rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

4.	For the entire initial rating period on appeal from August 1, 2009, the criteria for a higher initial disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8599-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in August 2009, prior to adjudication in November 2009, which denied service connection for bilateral hearing loss and a bilateral wrist disability.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

The Veteran is also challenging the initial disability ratings assigned following the grant of service connection for the lumbar spine disability and left lower extremity radiculopathy.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issues of higher initial disability ratings for the lumbar spine disability and left lower extremity radiculopathy, no additional notice is required regarding these downstream elements of service connection claims.  

During the September 2016 Board hearing, the undersigned VLJ heard the Veteran's testimony as to the issues of service connection for bilateral hearing loss and a bilateral wrist disability, and higher initial disability ratings for a lumbar spine disability and left lower extremity radiculopathy.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the September 2016 Board hearing, the undersigned VLJ specifically advised the Veteran and representative that current diagnoses and medical nexus opinions for bilateral hearing loss and a bilateral wrist disability were still needed, and described the symptoms that were required to achieve a higher initial rating for the lumbar spine disability and left lower extremity radiculopathy.  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, private medical opinions, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided VA examinations in September 2009, October 2014, and October 2016, the reports for which have been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2009, October 2014, and October 2016 VA examination reports, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale.

The Board has considered the Veteran's general contention during the September 2016 Board hearing that back pain due to the lumbar spine disability have gotten worse over the last few years.  Aside from the general assertion of worsening back pain, neither the Veteran nor representative specified any limitation of motion or other occupational impairment due to the worsening back pain.  As further discussed below, the Veteran testified during the September 2016 Board hearing that the lumbar spine disability does not prevent him from performing any of the physical training exercises required in his employment as a police officer.   Additionally, neither the Veteran nor representative pointed to any evidence that could be interpreted as suggestive of worsening symptoms of the lumbar spine disability, and the Board notes that the evidence of record does not reflect that symptoms of the lumbar spine disability may have worsened since the October 2014 VA examination.  As such, the Board does not find that a remand for a new VA examination is necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

During the course of the appeal, the Court held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran is in receipt of a 20 percent disability rating for the service-connected lumbar spine disability for the entire initial rating period on appeal.  Although a 20 percent rating is not the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), to include the functional equivalent of limitation of motion, the Veteran does not contend and the evidence does not suggest any ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine limited to 30 degrees or less at any time during the initial rating period on appeal; on the contrary, as discussed below, the Veteran's testimony during the September 2016 Board hearing is consistent with the findings reflected in the most recent October 2014 VA examination report, which reveals no limitation of motion of the thoracolumbar spine due to pain, including negative findings of functional equivalents of limitation of motion.  For these reasons, the Board finds that Correia is inapplicable in the instant case, as there is no reasonable possibility of further examination substantiating the claim for a higher rating because such examination would not tend to show ankylosis.  The Board finds that the VA examination reports, together with the lay and medical evidence of record, are adequate for rating purposes, and there is no reasonable possibility that a new VA examination would substantiate the issue of a higher initial rating for the lumbar spine disability.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Service Connection Law & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss resulting from in-service noise exposure.  Specifically, during the September 2016 Board hearing, the Veteran testified to various in-service noise exposures as an aircraft mechanic, including aircraft engines and ground support equipment.  The Veteran also testified to undergoing in-service audiology examinations due to perceived hearing loss and to suffering a ruptured ear drum during service.

Initially, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from various loud noise exposures during service, including aircraft engines and ground support equipment.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

Next, the Board finds that the Veteran does not have a hearing loss disability as defined by VA regulatory criteria.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records reflect the Veteran underwent numerous audiology examinations during service.  During a May 1989 service entrance audiometric examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
5
LEFT
20
5
5
0
0

In July 1989, the Veteran underwent an audiometric examination to establish a reference audiogram for hearing conservation data purposes.  The July 1989 service treatment record reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
-10
LEFT
15
5
5
0
0

A March 1990 service treatment record reflects an audiometric examination revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
20
10
10
10
5

Although the March 1990 service treatment record shows pure tone thresholds had a slight upward shift bilaterally compared to the July 1989 reference audiogram, the service examiner noted the threshold shift was not significant and the Veteran was returned to duty.

An April 1997 service treatment record reflects the Veteran underwent an annual audiometric examination, which revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
20
15
15
10
5

The April 1997 service examiner noted a 25 dB decibel shift at 4000 Hz in the right ear when compared to the July 1989 reference audiogram, and the Veteran was instructed to return for further examination following a period of being removed from noise exposure.  The April 1997 service treatment records show the first follow up audiometric examination was conducted five days later and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
20
10
5
5
0

The April 1997 service treatment record also shows the Veteran returned for a second follow up audiometric examination the following day, and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
10
10
5
0
0

The April 1997 service examiner noted that the pure tone threshold measured at 4000 Hz in the right ear now reflected a 15 dB upward shift when compared to the July 1989 reference audiogram, which was deemed not to be a significant threshold shift, and the Veteran was returned to duty.

A May 1997 service treatment record reflects the Veteran was seen for an administrative consult regarding the April 1997 audiometric examinations that were positive for significant threshold shifts compared to the July 1989 reference audiogram.  Despite the significant threshold shifts, the May 1997 service examiner noted the April 1997 audiograms revealed the Veteran's hearing was nonetheless normal bilaterally.  A new baseline audiogram was established using the pure tone thresholds measured at the April 1997 second follow up audiometric examination discussed above.  The May 1997 service treatment record also reflects the Veteran was fitted with hearing protection devices and counseled on their use and care.

The Veteran subsequently underwent a five year physical examination in June 2004, at which time an audiometric examination was also conducted.  The June 2004 Report of Medical Examination reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
10
LEFT
15
15
10
5
10

The June 2004 Report of Medical Examination shows the Veteran's ears, including auditory acuity, were found to be normal.  On a corresponding June 2004 Report of Medical History, the Veteran denied symptoms of hearing loss or use of hearing aids.

A July 2004 service treatment record reflects the Veteran complained of echoing in the right ear.  The Veteran reported feeling the right ear pop during a descent while diving.  The July 2004 service treatment record shows the Veteran denied symptoms of hearing loss, ear pain, or vertigo, and a whisper test revealed no hearing loss.

A December 2004 service treatment record shows the Veteran underwent an audiometric examination and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
15
10
0
10

In September 2009, the Veteran was provided a VA audiometric examination shortly after service separation.  The September 2009 VA examination report reflects the Veteran reported decreased auditory acuity following 16 years of noise exposure working on the flight line in service, and denied any occupational or recreational noise exposure.  During the September 2009 VA audiometric examination, pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
15
15
10
20

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 100 percent bilaterally.  The September 2009 VA examination report shows the VA examiner reviewed 15 in-service audiological evaluations from July 1989 to October 2002, which results all indicated normal bilateral hearing from 500 Hz to 6000 Hz.  Upon conclusion of the September 2009 VA examination, the VA examiner assessed bilateral hearing was clinically normal from 500 Hz to 4000 Hz, that speech recognition ability was excellent in both ears, middle ear function was normal, and outer ear hair cell function was normal.

The Veteran underwent another VA audiometric examination in October 2016.  During the October 2016 VA examination, pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
15
15
10
10
15

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 100 percent bilaterally.  The October 2016 VA examination report reflects the VA examiner assessed the Veteran's hearing was normal bilaterally.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence shows the Veteran does not have a current hearing loss disability as defined by VA regulatory criteria under 38 C.F.R. § 3.385.  While service treatment records reflect an upwards shift in pure tone thresholds measured throughout active service, the in-service audiometric examinations nonetheless indicated the Veteran's hearing was normal bilaterally.  Further, pure tone thresholds measured during the September 2009 and October 2016 VA examinations likewise revealed normal bilateral hearing in addition to speech discrimination scores of 100 percent bilaterally.  There is no indication in the record that the Veteran's auditory acuity has ever met the disability threshold of 38 C.F.R. § 3.385.

Although the Veteran has asserted that he has current bilateral hearing loss caused by noise exposure during service, he does not have the requisite specialized expertise in audiology to measure or diagnose a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385, which is determined based on objective audiometric testing and controlled speech recognition testing.  A hearing loss disability is diagnosed primarily on objective clinical findings, including speech recognition, and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to diagnose a hearing loss disability in accordance with 38 C.F.R. § 3.385 because such diagnosis requires specific medical knowledge and training in audiology and must be supported by objective clinical findings and audiometric testing that the Veteran is neither trained to administer nor is capable of administering to oneself, even if trained.  The Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in the severity of the claimed bilateral hearing loss since the October 2016 VA audiometric examination.
 
In evaluating a service connection claim, evidence of a current disability is an essential element, and, where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("[c]ompensation for service-connected injury is limited to those claims which show a present disability").  The Court held in Brammer v. Derwinski that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see also McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Because a hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, service connection must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Bilateral Wrist Disability

The Veteran generally contends that a bilateral wrist disability is the result of active service.  During the September 2016 Board hearing, the Veteran testified to experiencing bilateral wrist joint pain in service that was the result of performing duties of an aviation support equipment technician.  The Veteran testified to seeking medical treatment for the bilateral wrist pain during service and that bilateral wrist pain had persisted since service separation.  The Veteran further testified the bilateral wrist disability had never been diagnosed as a specific injury or disease.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a diagnosed bilateral wrist disability.  Service treatment records do not contain any complaints, treatment, or diagnosis for either a left, right, or bilateral wrist disability.  Service treatment records contain Reports of Medical Examination from April 1993, July 1998, July 1999, and June 2004, that all reflect the upper extremities, spine and other musculoskeletal systems were found to be clinically normal.  Additionally, Reports of Medical History from April 1993, March 1995, May 1997, July 1998, July 1999, February 2000, and April 2002 all reflect the Veteran denied symptoms of swollen or painful joints, arthritis, rheumatism or bursitis, or any bone or joint deformities.  A June 2004 Report of Medical History shows the Veteran specifically denied symptoms of painful shoulder, elbow or wrists, swollen or painful joints, impaired use of arms, legs, hands, or feet, arthritis, rheumatism, or bursitis, and any bone or joint deformities.  A March 2006 service treatment record reflects the Veteran presented with complaints of low back pain that was nonradicular in nature.  During the March 2006 treatment, the Veteran denied symptoms of arm or leg weakness, arm or leg pain, and denied muscle pain or tenderness in the joints.  

The Veteran underwent a VA examination for the joints shortly after service separation in September 2009.  The September 2009 VA examination report reflects the Veteran reported intermittent bilateral wrist pain starting in 2007.  Although the Veteran reported bilateral wrist pain starting in service, the Veteran conveyed occasional pain in the right wrist only and reported no problems with the left wrist.  The Veteran described intermittent episodes of wrist pain that could be precipitated by weather conditions, but denied any history of trauma to the wrist joints.  The September 2009 VA examination report was negative for findings of constitutional symptoms of arthritis, incapacitating episodes of arthritis, and inflammatory arthritis.  Further, the September 2009 VA examination report reflects X-rays of both wrists revealed no evidence of fractures or dislocations and were otherwise unremarkable.  Under the diagnosis portion of the September 2009 VA examination report, the VA examiner indicated that no pathology was found that could explain the Veteran's complaint of bilateral wrist pain.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current bilateral wrist disability.  Although the Veteran testified during the September 2016 Board hearing to seeking medical treatment in service for bilateral wrist pain, service treatment records do not contain any complaints, treatment, or diagnosis for any form of wrist pain or disability; on the contrary, the Veteran repeatedly denied symptoms of swollen or painful joints and arthritis on multiple Reports of Medical History throughout active service as detailed above.  Additionally, the September 2009 VA examination report reflects no pathology was found that could explain the Veteran's bilateral wrist pain.  As discussed above, with any claim for service connection, it is necessary for a current disability to be present.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Moreover, symptoms such as pain alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral wrist disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether a staged rating is warranted with respect to the issues of entitlement to a higher initial rating for the lumbar spine disability and left lower extremity radiculopathy, and finds that the severity of the lumbar spine disability and left lower extremity radiculopathy has not changed during the course of the appeal so as to warrant staged ratings, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

Initial Rating for Lumbar Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Veteran is in receipt of a 20 percent rating for the service-connected lumbar spine disability under the General Rating Formula for the entire initial rating period on appeal from August 1, 2009 (date following service separation).  See 38 C.F.R. § 4.71a.  The Veteran generally contends that an initial disability rating higher than 20 percent is warranted for the lumbar spine disability.  During the September 2016 Board hearing, the Veteran testified that the lumbar spine disability has manifested in symptoms of intermittent pain and stiffness but that it did not prevent the Veteran from performing any of the physical training exercises required in his employment as a police officer.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period from August 1, 2009, the criteria for an initial rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243.  Throughout the initial rating period on appeal from August 1, 2009, the lumbar spine disability has more nearly approximated painful limitation of motion of the thoracolumbar spine with forward flexion greater than 30 degrees, without ankylosis of the thoracolumbar spine and/or incapacitating episodes with a total duration of at least four weeks during the past 12 months.

An October 1993 service treatment record shows the Veteran underwent physical therapy due to intermittent lower back pain stemming from an injury that had occurred approximately two months ago.  The Veteran was noted to have full muscular strength in the bilateral lower extremities and normal active range of motion in the lumbar spine.

A December 1997 service treatment record reflects the Veteran complained of chronic lower back pain for the last five years.  A radiologic examination report of the lumbosacral spine revealed normal alignment, disc spaces, and bony architecture, with no evidence of fracture, dislocation, or any other abnormalities.  The December 1997 service examiner's impression was normal lumbosacral spine and bilateral lower extremities.

A January 1998 service treatment record shows the Veteran complained of intermittent lower back pain, which pain was severe at times.  Upon examination, the Veteran had lumbar spine forward flexion with painful motion noted, extension to 90 percent with painful motion noted, and bilateral side bending was within normal limits with painful motion noted.  No tenderness upon palpation of the lumbar spine was found, and the Veteran was instructed to treat the lower back pain with physical therapy exercises two to three times per day.

A January 2002 service treatment record reflects the Veteran was seen in the neurosurgery clinic in June 2001 and was diagnosed with degenerative disc disease at that time but conservative treatment was recommended.  During the January 2002 visit, active range of motion testing revealed extension to 30 degrees and forward flexion past 90 degrees to touch toes.

An April 2009 service treatment record contains an MRI report of the lumbar spine that revealed a bulging disc at L4-L5, severe discogenic disease with disc space narrowing and herniated nucleus causing left neural foraminal impingement and nerve root compression.  A June 2009 service treatment record reflects the Veteran was admitted for lumbar spine surgery consisting of a hemilaminectomy, nerve root decompression, and a discectomy.

In September 2009, the Veteran underwent a VA examination for the spine.  The September 2009 VA examination report reflects the Veteran reported a history of chronic back pain in service described as intermittent episodes of pain and recently undergoing lumbar spine surgery.  During the September 2009 VA examination, the Veteran endorsed symptoms of stiffness, muscle spasms, and pain, but denied experiencing flare-ups.  The September 2009 VA examination report reflects findings of normal gait without evidence of muscular atrophy or ankylosis in the thoracolumbar spine.  Examination of the thoracic sacrospinalis revealed positive findings of bilateral muscle spasms, pain with motion, and tenderness, which the VA examiner noted was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Active range of motion testing showed forward flexion to 50 degrees and a combined range of motion of the lumbar spine of 148 degrees, with objective evidence of painful motion.  The September 2009 VA examiner noted evidence of pain following repetitive motion but assessed that the pain did not cause additional limitation of motion after repetitive use.  The VA examiner also noted significant findings of palpable spasms at the lumbar paravertebral muscles.  Upon conclusion of the September 2009 VA examination, the Veteran was diagnosed with residuals of lumbar spine surgery with degenerative changes and clinical evidence of left L5-S1 radiculopathy.

A June 2010 private treatment record reflects the Veteran was discharged from physical therapy following the lumbar spine surgery.  The June 2010 private treatment record reflects the Veteran was able to achieve a normal range of motion in the lumbar spine, but the private examiner was unable to assess pain levels due to lack of follow through with the last physical therapy visit.  The private provider assessed the Veteran was approaching all physical therapy goals except for full pain reduction, and functional abilities now included swimming and running for exercise.

In a September 2010 private medical letter, Dr. B.K. stated the Veteran had been seen in November 2009 for low back pain and associated radiating numbness down the left leg.  Dr. B.K. conveyed that long periods of sitting or standing and other strenuous activities of daily living exacerbated the low back pain, but that the Veteran was able to achieve some pain relief when moving around during the day.

The Veteran underwent another VA examination for back conditions in October 2014.  The October 2014 VA examination report reflects the Veteran reported intermittent lumbar back pain that was worse with cold weather, which back pain was treated with only over the counter pain medication.  The Veteran denied symptoms of irradiation, cramps, or numbness, and denied experiencing episodes of flare ups.  The October 2014 VA examination report reveals a positive history of degenerative arthritis of the spine as well as intervertebral disc syndrome.  Range of motion testing showed forward flexion to 90 degrees, a combined range of motion of the lumbar spine of 240 degrees, with no objective evidence of painful motion in any of the measured fields.  The October 2014 VA examination report reflects negative findings for additional limitation of motion following repetitive use, functional impairment of the thoracolumbar spine, localized tenderness, muscle spasms, guarding, weakness, muscular atrophy, decreased sensation, radiculopathy, and ankylosis; however, a deep tendon reflex examination showed hypoactive reflexes in the bilateral knees and ankles.  The October 2014 VA examiner also indicated the presence of IVDS in the thoracolumbar spine, but noted the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.

During the September 2016 Board hearing, the Veteran testified that doctors had not required bedrest to treat the lumbar spine disability, and, on the contrary, the Veteran testified to being very physically active due to his occupation as a police officer.  The Veteran testified to experiencing symptoms of back stiffness from sitting and driving around during a workday.  The Veteran testified to occasionally waking up in the morning with back pain precipitated by weather conditions, to ongoing intermittent episodes of back pain, which were not as severe compared to the level of pain prior to the lumbar spine surgery, that he did not experience back pain on a daily basis, and that the lumbar spine disability did not prevent him from performing any of the physical training exercises required in his employment.  Further, the Veteran testified that, if he woke up with back pain in the morning, after stretching out the back, he would be able to bend over and tie his shoes the majority of the time.

After a review of all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period from August 1, 2009, the criteria for an initial rating in excess of 20 percent for the lumbar spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243.  The October 1993 service treatment record reflects the Veteran underwent physical therapy for intermittent lower back pain and active range of motion of the lumbar spine was noted to be normal.  Although the January 1998 service treatment records reflect painful motion upon forward flexion and extension of the lumbar spine, no tenderness upon palpation of the lumbar spine was found (criteria required for 10 percent rating).  The January 2002 service treatment record shows extension to 30 degrees and that the Veteran was able to bend over to touch the toes.

The September 2009 VA examination report reflects the Veteran had recently undergone lumbar spine surgery.  Forward flexion of the lumbar spine was limited to 50 degrees (criteria for a 20 percent rating) and the combined range of motion of the lumbar spine was 148 degrees (criteria for a 20 percent rating), with no evidence of ankylosis (criteria required for a 40 percent rating).  Thereafter, the June 2010 private treatment record shows that upon discharge from physical therapy, the Veteran was able to achieve a normal range of motion in the lumbar spine, although the private examiner was unable to assess pain levels due to the Veteran's lack of follow through.

The October 2014 VA examination report shows range of motion testing of the lumbar spine revealed forward flexion to 90 degrees, with a combined range of motion of the lumbar spine of 240 degrees, and no objective evidence of painful motion in any of the measured fields.  The October 2014 VA examination report reflects negative findings for additional limitation of motion following repetitive use, functional impairment of the thoracolumbar spine, localized tenderness, muscle spasms, guarding, weakness, muscular atrophy, decreased sensation, radiculopathy, and ankylosis, which findings demonstrate that the criteria for a 10 percent disability rating had not been met under the General Rating Formula.  Similarly, the October 2014 VA examination report indicates the presence of IVDS in the thoracolumbar spine, but that the Veteran did not experience any incapacitating episodes over the past 12 months due to IVDS (criteria required for a 10 percent rating under the IVDS Rating Formula).

Finally, the Veteran's testimony during the September 2016 Board hearing supports the findings contained within the October 2014 VA examination report.  During the September 2016 Board hearing, the Veteran testified that no bedrest had been ordered by any doctor due to back pain and to being very active due to his job as a police officer.  During the September 2016 Board hearing, the Veteran described symptoms of the lumbar spine disability as intermittent pain and stiffness that could be exacerbated by weather conditions, but would have no problem bending over to tie his shoes after stretching out the lower back.

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a higher initial disability rating for the lumbar spine disability in excess of 20 percent is warranted for the entire initial rating period from August 1, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Initial Rating for Left Lower Extremity Radiculopathy

The Veteran generally contends that a higher initial disability rating is warranted for the service-connected left lower extremity radiculopathy.  For the entire initial rating period from August 1, 2009, the left lower extremity radiculopathy has been rated at 10 percent disabling under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 for mild incomplete paralysis of the sciatic nerve.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620 (2016).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720 (2016).

After review of the lay and medical evidence of record, the Board finds the weight of the evidence is against finding that the Veteran's left lower extremity radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve, so as to warrant a higher 20 percent rating for the entire initial rating period from August 1, 2009.

A March 1999 service treatment record reflects the earliest complaint of radicular pain and tingling sensation to the lower extremities associated with complaints of chronic lower back pain.  A January 2002 service treatment record notes the Veteran's 10 year history of lower back pain and that the Veteran was seen in the neurosurgery clinic in June 2001 at which time he was diagnosed with degenerative disc disease with no significant radicular component.  The Veteran's condition was noted to be stable and recommended for conservative management.  During the January 2002 service treatment, the Veteran also reported being able to run four to five miles a week without any problems.  The Veteran was released to full duty.

A January 2008 service treatment record shows the Veteran was evaluated for lower back pain with occasional left radicular symptoms of pain and numbness going down into the left foot, although the Veteran denied any symptoms of gross weakness.  Upon examination of the lumbosacral spine, the Veteran was found to be ambulating fully in weight-bearing with a non-antalgic gait.  The Veteran was able to perform toe and heel raises without difficulty.  Another January 2008 service treatment record shows a diagnosis of lower back pain with associated L5-S1 degenerative disc disease and intermittent left radiculitis.  Examination of the Veteran revealed full ambulation of the lumbar spine in weight-bearing with a non-antalgic gait, but some slight weakness associated with resisted manual muscle testing with eversion of the left foot was noted.

A July 2008 service treatment record reflects the Veteran complained of chronic lower back pain with intermittent pain radiating to the left ankle that had become worse since January 2008.  A neurological examination revealed no decreased response to tactile stimulation of the left foot but a motor strength examination revealed slight weakness in the left lower extremity with muscle strength was observed at 4/5 on flexion at the left knee.

The Veteran underwent a general VA examination in September 2009, as well as a VA examination for the spine in September 2009.  During the September 2009 general VA examination, the Veteran's bilateral lower extremities were found to be clinically normal and a neurologic examination revealed no sensory loss in the bilateral upper and lower extremities.  The September 2009 VA examination report for the spine shows the Veteran denied symptoms of numbness, paresthesia, leg or foot weakness, falls, and unsteadiness; however, a detailed sensory exam revealed decreased sensation in the left lower extremity involving the L5-S1 dermatomes.

During the October 2014 VA examination for back conditions, the Veteran denied symptoms of radiating pain, cramps, or numbness.  The October 2014 VA examination report reflects normal sensation in the left lower extremity and is negative for any signs or symptoms of radiculopathy.  Further, the VA examiner noted on the October 2014 VA examination report that the Veteran's radiculopathy was currently asymptomatic and that the Veteran exercises in order to maintain the best physical condition.

During the September 2016 Board hearing, the Veteran testified to experiencing leg pain together with back pain, but denied taking any medication to treat the radiculopathy in the left lower extremity.  The Veteran testified that prior to undergoing lumbar spine surgery in June 2009, the tingling pain in the left leg would be so severe that it would cause the Veteran to collapse and fall; however, since the lumbar spine surgery, the leg pain has improved and the Veteran now experiences left leg pain only when there is also back pain, although the Veteran nonetheless described the severity of the left lower extremity radiculopathy as moderate post-lumbar spine surgery.  As discussed above, the Veteran also testified that the lumbar spine disability does not prevent him from performing any of the physical training exercises required for his employment, which includes exercises such as push-ups and running.

Based on the foregoing, the Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran's left lower extremity radiculopathy has not more nearly approximated the criteria for a 20 percent rating under Diagnostic Code 8520 for symptoms of moderate incomplete paralysis of the sciatic nerve for any part of the initial rating period from August 1, 2009.  Although the January 2008 and July 2008 service treatment records show slight weakness in the left lower extremity, the September 2009 VA examination report for the spine, post-lumbar spine surgery, shows the Veteran denied symptoms of numbness, paresthesia, leg or foot weakness, falls, and unsteadiness.  Even though this same September 2009 VA examination report shows a detailed sensory exam revealed decreased sensation in the left lower extremity involving the L5-S1 dermatomes, a 

detailed motor examination revealed full muscular strength in the left lower extremity.  Further, the October 2014 VA examination report shows the Veteran denied symptoms of radiating pain, cramps, or numbness in the lower extremities, and that sensory and motor strength examinations of the left lower extremity were clinically normal.  The October 2014 VA examiner ultimately assessed that the Veteran's radiculopathy was asymptomatic.

Although the Veteran testified during the September 2016 Board hearing that symptoms of the left lower extremity radiculopathy are moderate even after the lumbar spine surgery in June 2006, he is a lay person and while the Veteran is competent to relate symptoms that may be associated with the left lower extremity radiculopathy such as pain, he does not have the requisite medical knowledge, training, or experience to be able to evaluate the severity of medically complex neurologic disorders.  Evaluating the severity of neurologic disorders can require specialized testing, and involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain, cramping, and numbness.  The Veteran has not been shown to have such knowledge, training, or experience.  Thus, while the Veteran is competent to relay symptoms of radiating leg pain associated with intermittent episodes of lower back pain, the Veteran is not competent to evaluate the severity of the service-connected left lower extremity radiculopathy. 

For the above reasons, the Board finds that, for the entire initial rating period from August 1, 2009, the weight of the lay and medical evidence demonstrates that the left lower extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating); therefore, the Board finds that a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 8520 for the left lower extremity radiculopathy.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also evaluated whether the initial ratings for the Veteran's lumbar spine disability and left lower extremity radiculopathy for the period from August 1, 2009, should be referred for consideration of an extraschedular adjudication under 38 C.F.R. § 3.321(b)(1) (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or 

the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Board finds the schedular criteria are adequate to rate the Veteran's lumbar spine disability, and no referral for extraschedular consideration is required.  The lumbar spine disability has primarily manifested in symptoms of limited motion, pain, stiffness, muscle spasms, tenderness, and guarding.  The schedular rating criteria specifically includes limitation of motion, including painful motion, muscle spasms, guarding, and localized tenderness as part of the General Rating Formula for Diseases and Injuries of the Spine, and specifically contemplate such symptomatology and functional impairment.  Comparing the Veteran's disability level and symptomatology of the lumbar spine disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  Absent any exceptional factors associated with the lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Similarly, the Board finds the schedular criteria are adequate to rate the Veteran's left lower extremity radiculopathy, and no referral for extraschedular consideration is required.  The left lower extremity radiculopathy has primarily manifested in symptoms of intermittent radiating pain, tingling, weakness, decreased sensation, and mild incomplete paralysis of the sciatic nerve.  The schedular rating criteria specifically include pain, numbness, decreased sensation, weakness, and incomplete paralysis as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The schedular rating criteria, including Diagnostic Codes 8520, 8620, 8720, provide for disability ratings based on the overall severity of complete or incomplete paralysis, neuritis, or neuralgia in the sciatic nerve, respectively, and specifically contemplate such symptomatology and functional impairment.  In this 

case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  Absent any exceptional factors associated with the left lower extremity radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.    

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that a May 2010 rating decision has already denied a TDIU, which decision the Veteran did not appeal.  Further, the Veteran testified during the September 2016 Board hearing to being currently employed as a police officer and that the service-connected lumbar spine disability did not prevent him from performing any 

of the physical training exercises required of his employment.  As the Veteran is currently substantially and gainfully employed, a TDIU claim had not been raised by the Veteran or the evidence of record.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral wrist disability is denied.

A higher initial disability rating in excess of 20 percent for the lumbar spine disability for the entire initial rating period from August 1, 2009 is denied.

A higher initial disability rating in excess of 10 percent for the left lower extremity radiculopathy for the entire initial rating period from August 1, 2009 is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


